Order entered October 20, 2016




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-16-00252-CR

                         ENRIQUE GONZALO EUAN, Appellant

                                              V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the 203rd Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. F14-76141-P

                                          ORDER
       We GRANT appellant’s October 19, 2016 “Motion for Leave of Court to Amend and

Substitute Brief” and ORDER the amended brief, received on October 19, 2016, filed as of the

date of this order. We DENY appellant’s October 18, 2016 motion as moot. We STRIKE

appellant’s October 17 brief and appellant’s October 18 amended brief.



                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE